Order entered December 22, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01012-CR

                                  UNDRE JONES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-52314-V

                                            ORDER
          The Court REINSTATES the appeal.

          On November 30, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and entitled to proceed without payment for the

record; (3) counsel timely requested the record; (4) Peri Wood, Kelly Simmons, and Robin

Washington are the court reporters who recorded the proceedings; (5) Ms. Woods and Ms.

Simmons have given their portions of the record to Ms. Washington; (6) Ms. Washington’s

explanation for the delay in filing the record is that she has had some medical issues; and (7) Ms.

Washington requested thirty days from the December 21, 2015 findings to file the reporter’s

record.
        We ORDER that court reporter Robin Washington file the complete reporter’s record,

including all exhibits admitted into evidence, by JANUARY 20, 2016.

        We DIRECT the Clerk to send copies of this order to Peri Wood, official court reporter

of the 292nd Judicial District Court; court reporters Kelly Simmons and Robin Washington; and

to counsel for all parties.

                                                   /s/    ADA BROWN
                                                          JUSTICE